UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAUL ARMENTA ANASTACIO,

                          Plaintiff,

                   – against –                                          ORDER
EPHESUS CORP., d/b/a SEVEN HILLS                                    19 Civ. 9745 (ER)
MEDITERRANEAN GRILL, and YONCA E.
ERDICK,

                          Defendants.


RAMOS, D.J.:

       Raul Armenta Anastacio brought this action on October 22, 2019 pursuant to the Fair

Labor Standards Act (“FLSA”) and related provisions of New York Labor Law (“NYLL”),

alleging that Defendants owe him unpaid wages, overtime compensation, spread of hours pay

and damages for wage notice violations. See Compl., Doc. 1. On May 6, 2021, the parties

submitted a proposed settlement agreement. Doc. 29. In an order dated May 11, 2021, the Court

instructed the parties to submit records showing a basis for Plaintiff’s estimated range of

recovery of $12-20,000. Doc. 30 at 2. However, the Court found that if this estimated range of

recovery was supported, the proposed settlement agreement would otherwise be fair and

reasonable and would be approved by the Court. Id. at 4.

       In a submission dated May 18, 2021, the parties submitted a spreadsheet showing

estimated damages calculations over the employment period of November 2018 through October

2019. Doc. 31-1. The spreadsheet, which the parties note reflects preliminary calculations,

shows an estimate of $2,457 owed in minimum wages, $12,004 owed in overtime compensation,

and $4,392 owed in spread of hours pay based on the Plaintiffs’ estimated hours worked and

minimum wage rates during the relevant period. The Court finds that this is adequate
documentation of the estimated range of recovery. See Narvaez v. Black Label Salon 25 Corp.,

No. 20 Civ. 4465 (ER), 2021 WL 1131482, at *1 (S.D.N.Y. Feb. 2, 2021) (approving settlement

when Plaintiff submitted a spreadsheet showing the estimated amounts by which she was

underpaid each week based on her hours worked and contemporaneous minimum wage and

overtime rates, as well as statutory damages); cf. Guinea v. Garrido Food Corp., No. 19 Civ.

5860 (BMC), 2020 WL 136643, at *2 (E.D.N.Y. Jan. 13, 2020) (declining to hold a damages

inquest in FLSA action because plaintiff’s “attorney had created a spreadsheet showing each

element of damages recoverable, taking into account the different minimum wage levels

throughout the employment period and plaintiff's varying hours and wages.”).

         The Court therefore finds the proposed settlement fair and reasonable and approves the

settlement. Pursuant to the settlement agreement, the parties are instructed to submit a

stipulation and order of dismissal with prejudice upon payment of the settlement amount, and in

no event later than June 21, 2021.



It is SO ORDERED.


Dated:    May 21, 2021
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
